Citation Nr: 1336270	
Decision Date: 11/07/13    Archive Date: 11/13/13

DOCKET NO.  10-45 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Jacob Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to July 1978.

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss did not have onset during active service, did not manifest within one year of separation from active service, and is not related to active service.

2.  The Veteran's tinnitus did not have onset during active service, did not manifest within one year of separation from active service, and is not related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated December 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls upon party attacking agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or available evidence.  VA provided the appellant with adequate examinations and obtained adequate opinions in February 2010 and March 2013 concerning the Veteran's claims for service-connection for bilateral hearing loss and tinnitus.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Service Connection

The Veteran asserts that he developed hearing loss and tinnitus due to hazardous noise exposure while serving in the Air Force as an aircraft maintenance specialist.  He described being routinely exposed to noise from aircraft for over four years during service.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish service connection for a present disability, a Veteran must show: the existence of a present disability; in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service the so-called nexus requirement.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection may be presumed for certain chronic diseases, such as organic diseases of the nervous system, including sensorineural hearing loss or tinnitus, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. 3.307 , 3.309(a) (2013). 

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim for sensorineural hearing loss.  38 C.F.R. § 3.303(b) (2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488 (1997)

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. 3.385 (2013).

The service medical records are negative for bilateral hearing loss and tinnitus.  Audiograms conducted in August 1972, January 1973, March 1974, March 1976, February 1977, and May 1978, show no puretone threshold shifts greater than 25 decibels at any relevant frequency.  Furthermore, the May 1978 separation examination found no hearing abnormalities on a audiological exam and the Veteran did not report any hearing loss or tinnitus.  The Veteran indicated on the exit examination that he never had or experienced ear trouble or hearing loss.  

At a February 2010 VA audiological examination, the Veteran reported that he had tinnitus for 35 years or so, but could not be certain when the condition began.  After the examination, the examiner concluded that the Veteran had moderately-severe sensorineural hearing loss bilaterally and tinnitus.  The examiner reviewed the Veteran's claims file and opined that it was less likely as not (less than 50 percent probability) that the Veteran's hearing loss and tinnitus were a result of his active service.  While the examiner noted that the Veteran's in-service specialty likely exposed him to high risk noise, the service medical records all indicated normal hearing and were negative for reports of hearing loss or tinnitus.  The examiner reported that the Veteran's post-military recreational noise exposure of hunting and motorcycles may have contributed to the Veteran's hearing loss but that the exact etiology was unknown.

At a March 2013 VA examination, the Veteran reported that his tinnitus started in 1973 or 1974, following an incident where he was sleeping on the flightline and awoken by an aircraft starting its engines.  After the examination, the examiner concluded that the Veteran had bilateral sensorineural hearing loss.  The examiner opined that the Veteran's hearing loss and tinnitus were not at least as likely as not (50 percent probability or greater) caused by or a result of his active service.  The examiner's rationale relied on a review of the Veteran's claim's file and reports from the Veteran.  The examiner reported that although the Veteran was most likely exposed to high risk noise, he did not suffer hearing loss during service.  The examiner reported that the Veteran had normal auditory shifts throughout his service and that those shifts did not decrease beyond the normal progression.  The examiner also reported that the hearing conservation audiograms are the most reliable test of the Veteran's hearing as they have more stringent calibration and examiner requirements.  Evaluating the Veteran's tinnitus specifically, the examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's tinnitus was caused by service.  The rationale provided was that the Veteran was given routine physicals in service and reported various other conditions, but never reported symptoms of tinnitus.  The examiner considered all the evidence of record and concluded that the Veteran's tinnitus was not caused by his active service.

The Board finds that the February 2010 and March 2013 VA examinations to be the most probative in finding that the Veteran's hearing loss and tinnitus conditions were not caused by active service.  Both examiners reviewed the evidence of record and statements from the Veteran concerning his condition.  Minimal shifts of the Veteran's in-service audiological examinations were noted and explained by the examiners as a normal shift in hearing that did not constitute hearing loss while the Veteran was in-service.  The February 2010 examiner also opined that the Veteran's post-military recreational activities such as hunting and motorcycles had contributed to the Veteran's disabilities.  Therefore, the Board finds by that the preponderance of evidence is against a finding that hearing loss or tinnitus was incurred during service or is due to noise exposure during service. 

The Board has also considered statements from the Veteran supporting his claim.  The Veteran indicated in his claim that his hearing loss and tinnitus began in-service.  In the Veteran's VA substantive appeal, he stated that his hearing was damaged due to his exposure to loud noises on the flightline.  In January 2012, the Veteran stated during a Decision Review Officer hearing that his ears started ringing during service when he was resting on the flightline and was awakened by an aircraft turning on all of its engines.  

The Board finds that the Veteran's statements are competent evidence as to experiencing hearing difficulties and tinnitus.  However, the Board finds that his statements are not competent evidence to provide a nexus regarding the cause of his hearing loss and tinnitus.  The question of what causes hearing loss and tinnitus is complex and is not within the realm of a lay person's knowledge.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The diagnosis of hearing loss and tinnitus for VA purposes requires medical training and experience that the Veteran has not shown he possesses.  The Veteran can report diminished hearing and hearing noise in his ears.  However, the Veteran is not competent to provide a nexus opinion as to the cause of any hearing loss or tinnitus.  

The Board finds that although the Veteran stated his hearing loss and tinnitus had their onset during service, the Veteran's exit medical examination weighs against his assertions.  On May 1978, the Veteran underwent a separation medical examination.  His hearing was checked and was found to be normal.  On the Veteran's report of medical history, he indicated that he did not have any medical issues related to hearing loss or ear trouble during his active service.  The Veteran's endorsement of his medical history of not having any hearing issues during service and the absence of any complaints of hearing or ear issues during service, tends to show his reports of experiencing hearing loss and tinnitus during his active service made to VA examiners in 2013 and 2010 are less credible.  Therefore, the Board finds that the Veteran's separation examination weighs against the Veteran's assertions that his hearing loss and tinnitus had onset during his active service. 

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002). In this case, the Board finds that the preponderance of the evidence is against the claims of entitlement to service-connection for hearing loss and tinnitus.  Therefore, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service-connection for hearing loss is denied

Entitlement to service connection for tinnitus is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


